Name: Commission Regulation (EEC) No 208/93 of 1 February 1993 in the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States
 Type: Regulation
 Subject Matter: economic analysis;  trade policy
 Date Published: nan

 2. 2. 93 Official Journal of the European Communities No L 25/11 COMMISSION REGULATION (EEC) No 208/93 of 1 February 1993 in the country nomenclature for the external trade statistic? of the Community and statistics of trade between Member States sion Regulation (EEC) No 1403/92 (4) ; whereas from 1 January 1993 account will have to be taken of the recent political development in Czechoslovakia ; whereas account must be taken of the break-up of the former Socialist Federal Republic of Yugoslavia ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on External Trade Statistics, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1736/75 of the Council of 24 June 1975 on the external trade statistics of the Community and statistics of trade between Member States ('), as last amended by Regulation (EEC) No 1 629/88 (2), and in particular Article 41 thereof, Whereas Article 35 of Regulation (EEC) No 1736/75 requires certain data to be compiled according to the current version of the country nomenclature given in Annex C thereto ; Whereas Article 36 of the said Regulation requires the Commission to publish in the Official Journal of the European Communities the country nomenclature in the version thereof valid as from 1 January of each year ; Whereas the version thereof valid on 1 January 1992 was annexed to Commission Regulation (EEC) No 3518/91 (3); whereas certain amendments were made to this version with effect from 1 June 1992 by Commis HAS ADOPTED THIS REGULATION : Article 1 The version valid on 1 January 1993 of the country nomenclature for the external trade statistics of the Community and statistics of trade between Member States is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1993 . For the Commission Henning CHRISTOPHERSEN Member of the Commission (') OJ No L 183, 14. 7. 1975, p. 3 . 0 OJ No L 147, 14. 6. 1988, p. 1 . (3) OJ No L 334, 5. 12. 1991 , p. 10 . O OJ No L 146, 28 . 5. 1992, p. 48 . 2. 2. 93No L 25/12 Official Journal of the European Communities ANNEX COUNTRY NOMENCLATURE FOR THE EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES (Version valid with effect from 1 January 1993) EUROPE Including Monaco Community 001 France 002 Belgium and Luxembourg 003 Netherlands 004 Germany Including the territory of the former German Democratic Republic ; including the Austrian territories of Jungholz and Mittelberg ; excluding the territory of BÃ ¼singen Including San Marino Great Britain, Northern Ireland, British Channel Islands and Isle of Man 005 Italy 006 United Kingdom 007 008 009 010 011 Including Azores and Madeira Including Balearic Islands Ireland Denmark Greece Portugal Spain Spanish territories not included in the statistical territory Canary Islands Spanish territories not included in the statistical territory Ceuta and Melilla 021 022 Including PeÃ ±Ã ³n de VÃ ©lez de la Gomera, PeÃ ±Ã ³n de Alhucemas and Chafarinas Islands Other European countries and territories 024 Iceland 028 Norway Including Svalbard Archipelago and Jan Mayen Island 030 Sweden 032 Finland 036 Switzerland Including Aland Islands Including Liechtenstein, the German territory of BÃ ¼singen and the Italian parish of Campione d'Italia Excluding the territories of Jungholz and Mittel ­ berg 038 Austria 041 043 044 045 Faroe Islands Andorra Gibraltar Vatican City State Including Gozo and Comino046 052 Malta Turkey 053 054 055 060 061 063 064 066 068 070 072 Estonia Latvia Lithuania Poland Czech Republic Slovakia Hungary Romania Bulgaria Albania Ukraine 2. 2. 93 Official Journal of the European Communities No L 25/ 13 073 Belarus 074 Moldova 075 Russia 076 Georgia 077 Armenia 078 Azerbaijan 079 Kazakhstan 080 Turkmenistan 081 Uzbekistan 082 Tajikistan 083 Kyrgistan 091 Slovenia 092 Croatia 093 Bosnia-Herzegovina 094 Serbia and Montenegro 096 Territory of the former Yugoslav Republic of Macedonia AFRICA North Africa 204 Morocco 208 Algeria 212 Tunisia 216 Libya 220 Egypt 224 Sudan West Africa 228 Mauritania 232 Mali 236 Burkina Faso 240 Niger 244 Chad 247 Cape Verde 248 Senegal 252 Gambia 257 Guinea-Bissau 260 Guinea 264 Sierra Leone 268 Liberia 272 Ivory Coast 276 Ghana 280 Togo 284 Benin 288 Nigeria Central, East and South Africa 302 Cameroon 306 Central African Republic 310 Equatorial Guinea 311 Sao Tome and Principe 314 Gabon 318 Congo 322 Zaire 324 Rwanda 328 Burundi no C » and Dependencies of St Helena : Ascension and Tristan da Cunha Islands 2. 2. 93No L 25/14 Official Journal of the European Communities 330 Angola Including Cabinda 334 Ethiopia 338 Djibouti 342 Somalia 346 Kenya 350 Uganda 352 Tanzania 355 Seychelles and dependencies Tanganyika, Zanzibar and Pemba MahÃ ©, Silhouette , Praslin (including La Digue), Fregate, Mamelles and RÃ ©cifs, Bird and Denis, Plate and CoÃ «tivy, Amirante, Alphonse, Providence and Aldabra Islands Chagos Archipelago357 British Indian Ocean Territory 366 . Mozambique 370 Madagascar 372 Reunion 373 Mauritius Including Europa, Bassas da India, Juan de Nova, Tromelin and Glorieuses Islands Mauritius, Rodrigues, Agalega Islands and Cargados Carajos Shoals (St Brandon Islands) Grande Comore, Anjouan and MohÃ ©li Grande-Terre and Pamanzi 375 Comoros 377 Mayotte 378 Zambia 382 Zimbabwe 386 Malawi 388 South Africa 389 Namibia 391 Botswana 393 Swaziland 395 Lesotho Including Puerto Rico Including Swan Islands Including Corn Islands Including the former Canal Zone Including Marie-Galante, lies des Saintes, Petite ­ Terre Islands, la DÃ ©sirade, St BarthÃ ©lemy and northern part of St Martin AMERICA North America 400 United States of America 404 Canada 406 Greenland 408 St Pierre and Miquelon Central and South America 41 2 Mexico 413 Bermuda 416 Guatemala 421 Belize 424 Honduras 428 El Salvador 432 Nicaragua 436 Costa Rica 442 Panama 446 Anguilla 448 Cuba 449 St Christopher and Nevis 452 Haiti 453 Bahamas 454 Turks and Caicos Islands 456 Dominican Republic 457 Virgin Islands of the United States 458 Guadeloupe 459 Antigua and Barbuda 2. 2. 93 Official Journal of the European Communities No L 25/15 Including Northern Grenadines Including Southern Grenadines CuraÃ §ao, Bonaire, St Eustatius, Saba and southern part of St Martin 460 Dominica 461 British Virgin Islands and Montserrat 462 Martinique 463 Cayman Islands 464 Jamaica 465 St Lucia 467 St Vincent 469 Barbados 472 Trinidad and Tobago 473 Grenada 474 Aruba 478 Netherlands Antilles 480 Colombia 484 Venezuela 488 Guyana 492 Surinam 496 French Guiana 500 Ecuador 504 Peru 508 Brazil 512 Chile 516 Bolivia 520 Paraguay 524 Uruguay 528 Argentina 529 Falkland Islands Including Galapagos Islands ASIA Near and Middle East 600 Cyprus 604 Lebanon 608 Syria 612 Iraq 616 Iran 624 Israel 628 Jordan 632 Saudi Arabia 636 Kuwait 640 Bahrain 644 Qatar 647 United Arab Emirates Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Ras al Khaimah and Fujairah Formerly North Yemen and South Yemen Including Sikkim 649 Oman 653 Yemen Other Asian countries and territories 660 Afghanistan 662 Pakistan 664 India 666 Bangladesh 667 Maldives 669 Sri Lanka 672 Nepal 675 Bhutan 676 Myanmar 680 Thailand Formerly Burma 2. 2. 93No L 25/16 Official Journal of the European Communities Peninsular Malaysia and Eastern Malaysia (Sarawak, Sabah and Labuan) 684 Laos 690 Vietnam 696 Cambodia (Kampuchea) 700 Indonesia 701 Malaysia 703 Brunei 706 Singapore 708 Philippines 716 Mongolia 720 China 724 North Korea 728 South Korea 732 Japan 736 Taiwan 740 Hong Kong 743 Macao AUSTRALIA, OCEANIA AND OTHER TERRITORIES 800 Australia 801 Papua New Guinea Including New Britain, New Ireland, Lavongai, Admiralty Islands, Bougainville , Buka, Green Islands, d'Entrecasteaux Islands, Trobriand Islands, Woodlark Islands and Louisiade Archipelago with their dependencies Cocos (Keeling) Islands, Christmas Island, Heard and McDonald Islands, Norfolk Islands Not including Ross Dependency (Antarctica) 802 Australian Oceania 803 Nauru 804 New Zealand 806 Solomon Islands 807 Tuvalu 809 New Caledonia and dependencies 810 American Oceania Dependencies of New Caledonia : Isle of Pines, Loyalty, Huon, Belep, Chesterfield Islands and Walpole Island American Samoa ; Guam ; Minor United States outlying islands (Baker, Howland, Jarvis, Johnston, Kingman Reef, Midway, Navassa, Palmyra and Wake) ; Northern Mariana Islands ; Palau Including Alofi Including Henderson, Ducie and Oeno Islands Tokelau and Niue Islands ; Cook Islands 811 Wallis and Futuna Islands 812 Kiribati 813 Pitcairn 814 New Zealand Oceania 815 Fiji 816 Vanuatu 817 Tonga 819 Western Samoa 822 French Polynesia 823 Federated States of Micronesia (Yap, Kosrae, Truk, Pohnpei) 824 Marshall Islands 890 Polar regions Marquesas Islands, Society Islands, Gambler Islands, Tubuai and Tuamotu Archipelago ; also Clipperton Island Arctic regions not elsewhere specified or classi ­ fied ; Antarctica ; also Nouvelle-Amsterdam Island, St Paul Island, Crozet Islands, Kerguelen Islands and Bouvet Island ; South Georgia and South Sandwich Islands 2. 2. 93 Official Journal of the European Communities No L 25/ 17 MISCELLANEOUS 950 Stores and provisions 958 Countries and territories not determined Countries and territories not disclosed for commercial or military reasons 975 Community Member States (001 to Oil ) 976 Other countries and territories (021 to 890) 977 Countries and territories not recorded under 975 or 976 (001 to 890) Optional Optional Optional Optional Optional